

116 HR 6222 IH: Ensuring Affordable COVID-19 Preventive Care Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6222IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Schakowsky (for herself and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to provide for coverage of items, services, and immunizations relating to the diagnosis or treatment of COVID-19 under group health plans and health insurance coverage within 15 days of the issuance of a recommendation from the United States Preventive Services Task Force or the Advisory Committee on Immunization Practices.1.Short titleThis Act may be cited as the Ensuring Affordable COVID-19 Preventive Care Act of 2020.2.Providing for coverage of items, services, and immunizations relating to the diagnosis or treatment of COVID-19 under group health plans and health insurance coverage within 15 days of the issuance of a recommendation from the United States Preventive Services Task Force or the Advisory Committee on Immunization PracticesSection 2713(b) of the Public Health Service Act (42 U.S.C. 300gg–13(b)) is amended—(1)in paragraph (1), by striking The Secretary and inserting Subject to paragraph (3), the Secretary; and(2)by adding at the end the following new paragraph:(3)Special rule for COVID-19 items, services, and immunizationsIn the case of an item or service that receives a rating described in subsection (a)(1), or an immunization that receives a recommendation described in subsection (a)(2), that is intended to prevent, diagnose, or treat COVID-19, the requirement described in subsection (a) shall apply to a group health plan and a health insurance issuer offering group or individual health insurance coverage with respect to such item, service, or immunization 15 days after the issuance of such rating or recommendation (as applicable)..